                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                                           Case No. 20-CR-92

DAVID RAMIREZ-LIMON and
OSCAR REYES-SOUZA,

                      Defendant.


                                        ORDER TO SEAL



       Upon the motion of the United States Attorney for the Eastern District of Wisconsin, and

good cause appearing therefor,

       IT IS HEREBY ORDERED, pursuant to Rule 79(d) of the General Local Rules of the

United States District Court for the Eastern District of Wisconsin, that the government’s

submission filed on June 17, 2020, in the above-named case be SEALED until further order of

this Court.

       SO ORDERED this 17th day of June, 2020.




                                                    HONORABLE STEPHEN C. DRIES
                                                    United States Magistrate Judge




        Case 2:20-cr-00092-LA-SCD Filed 06/17/20 Page 1 of 1 Document 28
